DETAILED ACTION

The instant application having application No 16/945912 filed on 02/16/2022 is presented for examination by the examiner.

Examiner Notice
Claim 21 would be allowable if (i) claim 25 or 27 is incorporated into the independent claim 21, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
Claim 29 would be allowable if (i) claim 31 is incorporated into the independent claim 29, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
Claim 35 would be allowable if (i) claim 31 or 25 or 27 is incorporated into the independent claim 35, (ii) resolve the nonstatutory obviousness-type double patenting rejection.

Allowable Subject Matter
Claims 28 would be allowable if rewritten to overcome the rejection(s) under a nonstatutory obviousness-type double patenting. The limitation “a set of network controllers for establishing failure-detection tunnels between the hardware
 forwarding element and the second set of host computers, wherein the set of network controllers initiates an update to a set of active failure-detection sessions
 over the established failure-detection tunnels due to a change to a state of 
the second set of host computers; wherein a particular host computer in the 
set of host computers and the hardware forwarding element exchange 
bidirectional forwarding detection (BFD) session messages through a failure- detection tunnel in order to detect failures in the connection between the hardware 
forwarding element and the particular host computer”. recited on claim 28 cannot be found in combination with other limitations.
Claim 21 would be allowable if (i) claim 25 or 27 is incorporated into the independent claim 21, Claim 29 would be allowable if (i) claim 31 is incorporated into the independent claim 29, Claim 35 would be allowable if (i) claim 31 or 25 or 27 is incorporated into the independent claim 35.

Response to Argument
Applicant's arguments with respect to claims 21-37 have been considered but are moot in view of the new ground(s) of rejection.  However, the new ground(s) of rejection is made in view of over Bindrim (US 20160330748, Nov. 10, 2016) in view of Koskela et al. (US 20080242292, Oct. 2, 2008). 
Applicant’s arguments with respect to claims 21-27 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 7 of Applicant’s Remark, “a second set of host computers for facilitating broadcast, unknown unicast, and multicast (BUM) network traffic between the hardware forwarding element and the first set of host computers”. In fact, Examiner interprets the “the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines” according to Koponen’s disclosure.

As stated in Koponen’s – page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines. Thus, Koponen’s disclosure still covers the limitations of claims 21-27. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Koskela’s is directed to “page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element”. 
In response to the argument on page 8 of Applicant’s Remark, “a hardware forwarding element (HFE) and a first set of software forwarding elements (SFEs) executing on a first set of host computers to implement the LFE”. In fact, Examiner interprets the “the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines” according to Koponen’s disclosure.

As stated in Koponen’s – page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines. Thus, Koponen’s disclosure still covers the limitations of claims 29-34. 
whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Koskela’s is directed to “page 5, par (0059), line 1-10, the inputs and outputs come and go in the opposite direction, the network controller takes inputs from the controllers in the lower layer or from the managed forwarding elements and sends outputs to the controllers in the upper layer”. 
Therefore, Examiner respectfully disagrees with Applicant's arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21-24, 26, 29-30, and 35-37 rejected under 35 U.S.C. 103 as being unpatentable over Koponen et al. (US 20140351432, Nov. 27, 2014) in view of Gell et al. (US 20170026263, Jan. 26, 2017).
1-20. (Canceled)

Regarding Claim 21, Koponen discloses a hardware forwarding element (page 3, par (0035), line 2, hardware forwarding element); 
a second set of host computers for facilitating broadcast, unknown unicast, and multicast (BUM) network traffic between the hardware forwarding element and the first set of host computers(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines(wherein machines are computers etc.)); 
a set of network controllers for establishing failure-detection tunnels between the hardware forwarding element and the second set of host computers, wherein the set of network controllers initiates an update to a set of active failure-detection sessions over the established failure-detection tunnels due to a change to a state of the second set of host computers(page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element(wherein the network controller initiate an update after the failure of the network controller)).
Koponen discloses all aspects of the claimed invention, except a first set of host computers, each host computer hosting a set of virtual machines.
a first set of host computers, each host computer hosting a set of virtual machines(page 4, par (0049), line 4-6, Computer operating system virtualization, such as VMware virtual machines or similar systems, used to support multiple task monitor).
Koponen and Gell are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Koponen to include the teaching of Gell because it is providing rack-aware replica placement policy to improve data reliability, availability and some reduction of network bandwidth utilization(page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element(wherein the network controller initiate an update after the failure of the network controller)).
Regarding Claim 22, Koponen discloses the change to the state of the second set of host computers comprises a failure detected by a failure detection session in the set of active failure- detection sessions(page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element(wherein the network controller initiate an update after the failure of the network controller).
Regarding Claim 23, Koponen discloses the change to the state of the second set of host computers comprises a change to a membership of the second set of hosts(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ).
Regarding Claim 24, Koponen discloses at least one active failure-detection session in the set of active failure detection sessions is a bidirectional forwarding detection (BFD) session (page 5, par (0059), line 1-10, the inputs and outputs come and go in the opposite direction, the network controller takes inputs from the controllers in the lower layer or from the managed forwarding elements and sends outputs to the controllers in the upper layer).
Regarding Claim 26, Koponen discloses in response to a message from the network controller set, the hardware forwarding element establishes a tunnel between the hardware forwarding element and a host computer in the second set of host computers(page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element(wherein the network controller initiate an update after the failure of the network controller)).
Regarding Claim 29, Koponen discloses the method comprising configuring a hardware forwarding element (HFE) and a first set of software forwarding elements (SFEs) executing on a first set of host computers to implement the LFE(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ); 
configuring a second set of SFEs executing on a second set of host computers to facilitate broadcast, unknown unicast, and multicast (BUM) network traffic between the HFE and the first set of SFEs(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ); 
and configuring the HFE to establish failure-detection tunnels between the HFE and the second set of host computers(page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element(wherein the network controller initiate an update after the failure of the network controller)).
Koponen discloses all aspects of the claimed invention, except managing a logical forwarding element (LFE).
Gell is the same field of invention teaches managing a logical forwarding element (LFE) (page 4, par (0049), line 4-6, Computer operating system virtualization, such as VMware virtual machines or similar systems, used to support multiple task monitor).
Koponen and Gell are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Koponen to include the teaching of Gell because it is providing rack-aware replica placement policy to improve data reliability, availability and some reduction of network bandwidth utilization.
Regarding Claim 30, Koponen discloses each host in the first set executes at least one machine that connects to an SFE that implements the LFE(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ).
Regarding Claim 35, Koponen discloses the program for execution by at least one processing unit of a computer, the program comprising sets of instructions for configuring a hardware forwarding element (HFE) (page 3, par (0035), line 2, hardware forwarding element) and a first set of software forwarding elements (SFEs) executing on a first set of host computers to implement the LFE(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ); configuring a second set of SFEs executing on a second set of host computers to facilitate broadcast, unknown unicast, and multicast (BUM) network traffic between the HFE and the first set of SFEs(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ); and configuring the HFE to establish failure-detection tunnels between the HFE and the second set of host computers page 14, line 1-10, after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller, wherein the fourth controller subsequently processes the set of outputs from the particular controller and sends the processed outputs to a managed forwarding element(wherein the network controller initiate an update after the failure of the network controller)).
Koponen discloses all aspects of the claimed invention, except managing a logical forwarding element (LFE).
Gell is the same field of invention teaches managing a logical forwarding element (LFE) (page 4, par (0049), line 4-6, Computer operating system virtualization, such as VMware virtual machines or similar systems, used to support multiple task monitor).
Koponen and Gell are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Koponen to include the teaching of Gell because it is providing rack-aware replica placement policy to improve data reliability, availability and some reduction of network bandwidth utilization.
Regarding Claim 36, Koponen discloses each host in the first set executes at least one machine that connects to an SFE that implements the LFE(page 3, par(0035), line 1-10, the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines ). 
 Regarding Claim 37, Koponen discloses at least one active failure-detection session in the set of active failure detection sessions is a bidirectional forwarding detection (BFD) session session (page 5, par (0059), line 1-10, the inputs and outputs come and go in the opposite direction, the network controller takes inputs from the controllers in the lower layer or from the managed forwarding elements and sends outputs to the controllers in the upper layer).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464